DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pos (2018/0244178).  Pos shows the use of a child safety seat comprising: a seat shell (10) having two sidewalls respectively provided at a left and a right side of the seat shell for restricting sideways movement of a child sitting on the seat shell, the two sidewalls including a first and a second sidewall; a buffering part (11) movably and pivotally connected with the seat shell, the buffering part being movable between a stowed position where the buffering part is retracted toward the first sidewall, and a deployed position where the buffering part protrudes sideways from the first sidewall; a spring (see para [0043]) connected with the buffering part, the spring biasing the buffering part toward the stowed position; and a latching mechanism (12,16,17) including a latch (17) carried with the buffering part, the latch being movable between a locking state for locking the buffering part in the deployed position and an unlocking state for unlocking the buffering part so that the buffering part is rotatable relative to the seat shell (see para [0052]).  Regarding claim 6, the latch mechanism has a release actuator (12).  
Allowable Subject Matter
Claims 4-5 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos.  2015/0336482 and 2016/0039319 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
April 09, 2021